Citation Nr: 0419008	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right testicle spermatocele, status post right 
epididymectomy. 

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for thrombophlebitis of 
the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to June 
1960.

The instant appeal as to the left knee claim arose from a 
September 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Jackson, Mississippi, 
which denied a claim for service connection for residuals of 
a left knee injury.  The appeal as to the thrombophlebitis 
and spermatocele claims arose from a May 1999 rating 
decision, which denied service connection for 
thrombophlebitis and granted service connection for right 
testicle spermatocele with a noncompensable disability 
evaluation.

The left knee issue was remanded by the Board of Veterans' 
Appeals (Board) in March 1999 for further development.  The 
Board remanded all of the issues on appeal in June 2000.

The March 1999 Board remand noted that the appellant had 
claimed entitlement to service connection for a right leg 
disorder as secondary to a left leg disorder in a June 1997 
written statement.  The Board referred this issue to the RO 
for appropriate action.  It does not appear that any action 
was taken by the RO as regards the secondary service 
connection claim for a right leg disorder.  Accordingly, the 
Board again refers this matter to the RO for appropriate 
action.  In addition, the Board construes certain statements 
made by the veteran regarding his loss of sexual function, 
including his January 2004 testimony before the undersigned 
Veterans Law Judge, as a claim for special monthly 
compensation for loss of use of a creative organ secondary to 
his service-connected right testicle spermatocele, status 
post epididymectomy.  Since this issue has not been developed 
by the RO, it is referred to the RO for appropriate action.  
The referred issues are not inextricably intertwined with the 
issues on appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The veteran testified at a hearing before a Veterans Law 
Judge sitting at Jackson, Mississippi, in March 2000.  That 
Veterans Law Judge has since left the Board.  The veteran was 
notified of this fact and was given an opportunity to request 
a hearing before another Veterans Law Judge.  In May 2003, he 
advised the Board that he desired another hearing before a 
Veterans Law Judge sitting at the RO, and in June 2003 his 
case was once again remanded to schedule the requested 
hearing.  As noted above, in January 2004, the veteran had a 
hearing before the undersigned Veterans Law Judge sitting at 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran had a right testicle spermatocele, status 
post right epididymectomy, with significant guarding and 
discomfort and pain on palpation equivalent to a tender or 
painful scar.

2.  It is at least as likely as not that the veteran's 
degenerative joint disease of the left knee is related to a 
left knee injury in service.

3.  The veteran does not currently have thrombophlebitis of 
the left leg, and his current superficial phlebitis of the 
left leg is not attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right testicle 
spermatocele, status post right epididymectomy, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7523, § 4.118, Diagnostic Code 7804 
(2003).

2.  Degenerative joint disease of the left knee was incurred 
in active service.  38 U.S.C.A. §§ 1131, 5107 (West  2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

3.  Entitlement to service connection for thrombophlebitis of 
the left leg or superficial phlebitis of the left leg is not 
warranted.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

With regard to the left knee claim, as the Board is providing 
a full grant of the benefit sought by the appellant, a remand 
for compliance with the VCAA is not warranted because any 
failure to comply with VCAA requirements would not be 
prejudicial to the appellant.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Court specifically 
recognized that, where, as here, that notice was not mandated 
at the time of the initial AOJ decision, the appellant has 
the right on remand to VCAA content complying notice and 
proper subsequent VA process.  The Board finds that a remand 
for VCAA content complying notice and proper subsequent VA 
process is not required in this case because the veteran has 
already been provided VCAA content complying notice and 
proper subsequent VA process.

With regard to the claims on appeal, the initial AOJ 
decisions were made prior to November 9, 2000, the date the 
VCAA was enacted.  In the present case, a substantially 
complete application with regard to the left leg claim was 
received on September 19, 1996.  Thereafter, in a rating 
decision dated in February 1997, that issue was denied.  The 
veteran filed a claim with regard to the remaining issues on 
appeal in April 1998.  These issues were adjudicated in May 
1999.  Only after those rating actions were promulgated did 
the AOJ, in March 2001, provide content complying notice to 
the claimant by means of a letter regarding what information 
and evidence was needed to substantiate the claims, as well 
as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Additional notice was provided in other correspondence from 
the RO.  In an October 1996 letter, for example, the veteran 
was advised of VA's responsibilities and his responsibilities 
with regard to his left leg claim.  Likewise, the March 1999 
Board remand informed the veteran of what VA would do with 
regard to developing his claim, as well as what the veteran 
would be asked to do to assist in the development of his 
claim.  An April 1999 letter advised the veteran further of 
his responsibility to give VA additional treatment 
information as regards his left leg claim.  In addition, the 
June 2000 Board remand informed him of what VA would do with 
regard to developing his claims, as well as what he would be 
asked to do to assist in the development of his claims.  An 
August 2000 letter advised the veteran further of his 
responsibility to give VA additional treatment information as 
regards his claims.  A March 2002 post-VCAA letter also 
informed him of further assistance he needed to provide with 
regard to his claims, and updated him as to what evidence VA 
had received. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  When considering the 
various notification letters, described above, as a whole, 
the Board finds that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  Several of the aforementioned 
letters stated that fact expressly.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all the service medical records and private and VA 
treatment records identified by him.  The veteran was advised 
when such efforts were unsuccessful and when further 
development efforts were considered futile.  In particular, 
he indicated in various statements that he received inpatient 
treatment for his left knee at the Ireland Army Hospital in 
Fort Knox, Kentucky, in the spring of 1959.  In his January 
2003 Supplemental Statement of the Case, he was advised of a 
January 2003 response from the National Personnel Records 
Center that indicated that clinical records from that 
facility for that time period had been searched with negative 
results.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, several VA examinations and 
medical opinions were prepared with regard to the claims on 
appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, private medical 
records, hearing transcripts, and VA treatment records and 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
will focus specifically on what the evidence shows, or does 
not show, on this claim.

Initial rating for right testicle spermatocele, 
status post-right epididymectomy

The veteran seeks an initial compensable rating for his 
service-connected right testicle spermatocele.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (2003).  However, the current 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Because the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the 0 percent 
disability rating to the present.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

During the pendency of this appeal, service connection for a 
right testicle spermatocele was severed, in a July 2002 
rating decision, and was then restored, in a January 2003 
rating decision.  As service connection for this issue was 
restored, the severance of service connection has no effect 
with regard to consideration of the merits of the claim.

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned, if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.3 (2003).  The 
rating schedule provides that when an unlisted condition
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

Turning to a decision on the merits of the appeal, the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

The veteran has reported that he developed a painful right 
spermatocele in service when a tank hatch closed on his 
testicle.  A May 1999 VA medical examination report diagnosed 
right spermatocele with tenderness.  A June 1999 private 
medical record noted that the veteran had a tender cystic 
lesion consistent with a 2.5 centimeter right spermatocele.  
Another private record that month noted that the spermatocele 
was "extremely tender."  A February 2000 private record 
also noted a very tender right spermatocele and an 
epididymectomy was recommended.  In March 2000, a right 
epididymectomy was performed.  A September 2000 private 
medical record noted that the "epididymis is still a little 
tender but basically is resolved completely from an objective 
point of view."  

A February 2001 VA examination report noted significant 
guarding and discomfort and some pain trying to palpate the 
scrotal contents bilaterally.  The veteran reported the pain 
as a 7 out of 10 whereas it was a 10 out of 10 prior to the 
surgery.  A prosthesis complicated the picture.  The examiner 
opined that "[f]rom his history, it seems reasonable that 
this long history has been caused by the presence of his 
spermatocele and injury to the testicle, particularly on the 
right side."  The examiner stated that "[t]he pain is not 
an uncommon finding and people who have had testicular 
atrophy from viral diseases such as mumps will have increased 
sensitivity and pain in the testicle, although no one knows 
why, and this is quite possible due to his situation now."
 
The RO has rated the right spermatocele by analogy under 
38 C.F.R. § 4.115b, Diagnostic Code 7523, which provides that 
a 0 percent rating is assigned for complete atrophy of one 
testis, and a 20 percent rating is assigned for complete 
atrophy of both testes.  The veteran's postoperative right 
spermatocele clearly does not meet the requirements for a 
compensable rating under this code.
 
In the judgment of the Board, the veteran's postoperative 
right spermatocele may be rated as a tender or painful scar.  
A superficial scar, which is tender or painful on 
examination, is to be rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  The veteran's tenderness in the 
affected area supports a 10 percent rating under this 
Diagnostic Code.  The Board finds that a rating of 10 percent 
for the full period of the veteran's appeal is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against a rating in 
excess of 10 percent.  A 10 percent rating is the maximum 
rating available under Diagnostic Code 7804.  The Board finds 
that the disability picture as to this issue is not so 
exceptional or unusual as to warrant an evaluation on an 
extraschedular basis.  For example, the veteran's right 
spermatocele has not resulted in frequent hospitalizations, 
nor has the disability been shown to have caused a marked 
interference in the veteran's work assisting his wife as a 
poultry farmer.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003). 

Thus an increased 10 percent rating for a right spermatocele 
is granted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.

Service connection for a left knee disorder

The appellant contends that he has a left knee disorder, 
which began in service.  Service connection requires evidence 
that a disease or disorder was incurred in or aggravated 
during service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1131 (West 2002).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease or disability, which is diagnosed after discharge 
from service, when all of the evidence establishes that such 
disease, or disability was incurred during service.  
38 C.F.R. § 3.303(d) (2003).

The June 2000 Board decision found that the veteran was 
competent to testify to the fact that his left knee was 
injured playing basketball in service.  The Board also noted 
that one of the veteran's private physicians, David Bomboy, 
M.D., noted that X-ray reports showed degenerative changes in 
the knee and that the X-rays corroborated the veteran's 
military injury.  

In February 2001 the veteran underwent a VA examination of 
the left knee.  The examiner reviewed the claims folder and 
noted that the veteran reported injuring his knee while 
playing basketball in service.  The examiner further noted 
that the service medical records showed that he was seen for 
swelling and pain in the left calf following a basketball 
injury.  The examiner noted that there was no comment on 
evaluation at that time of a knee injury.  At the time of the 
examination, the veteran had a hinged brace on the left knee 
and was using a cane.  The knee was stable, but there was 
pain with manipulation.  Flexion was limited to 90 degrees, 
although he had full extension of the knee.

The examiner concluded that "[t]here is evidence of active 
joint disease to the left knee" but that "[o]ur record 
found no documentation of knee injury or physical findings of 
knee injury while in the service."  The examiner noted that 
"evaluations by previous orthopedic surgeons . . . have all 
felt that his present knee condition is a result of an old 
injury."  The examiner stated that "[a]s to whether or not 
this relates back to the particular instance while in the 
service in which he injured the knee while paying basketball, 
one would have to rely upon the patient's history rather than 
upon objective findings."  Significantly, the examiner 
stated that "[t]he history as related by the patient to the 
present examiner would be consistent with sufficient injury 
to lead to the present pathology within his left knee."  VA 
treatment records dated in 2002 repeatedly diagnose 
degenerative joint disease of the left knee.

The Board finds that the evidence supports an award of 
service connection for degenerative joint disease of the left 
knee.  The diagnosis of degenerative joint disease of the 
left knee has been endorsed by several VA and private 
physicians.  The Board is further persuaded by the medical 
evidence that it is at least as likely as not that the 
veteran's degenerative joint disease of the left knee is 
related to service.  This is so because the veteran's private 
physician, Dr. Bombay, as well as the February 2001 VA 
examiner found that his present knee condition was consistent 
with his reported injury in service.  There is no medical 
opinion of record that contradicts this opinion.  

In addition, it would appear that there is a plausible basis 
in the record for the conclusion that the veteran's 
degenerative joint disease had its origin in service based on 
the conclusions reached in the June 2000 Board decision as 
well as the service medical records, which show that the 
veteran played basketball.  Further, a March 2, 1959, nursing 
note reported that the veteran complained of pain and 
tightness behind the left knee as well as soreness in the 
calf.  This evidence, when taken together with the testimony 
provided by the veteran in addition to other medical 
evidence, gives rise to a reasonable doubt on the question of 
whether the veteran's left knee symptoms originated in 
service.  Such doubt is resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2003).  Service connection for 
degenerative joint disease of the left knee is therefore 
granted.

Service connection for thrombophlebitis

The veteran has repeatedly asserted that he has 
thrombophlebitis that he had in service and has periodically 
had since his discharge.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal will be 
denied.

The veteran is competent to report that he has had pain in 
his left leg for many years.  However, he is a layperson, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as is involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In other words, he is not 
competent to identify the left leg condition, nor is he 
competent to provide a competent medical opinion to relate 
any current manifestations to thrombophlebitis in service.  
"Competent medical evidence" means, in part, that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The service medical records show that the veteran was 
hospitalized for thrombophlebitis of the left leg in early 
1959.  When he was discharged from the hospital in April 1959 
he was asymptomatic, and he was discharged to duty with no 
change of profile being necessary.  His May 1960 separation 
examination noted that clinical evaluation of the lower 
extremities was normal.  

VA and private treatment records after service do not reveal 
significant complaints, treatment, or diagnosis referable to 
thrombophlebitis or superficial phlebitis.  A May 1999 VA 
examination diagnosed thrombophlebitis by history only, 
without active disease at the time of the examination.  

During a February 2001 VA examination, the veteran reported 
eight to ten flare-ups of phlebitis of the left leg each year 
which are resolved by aspirin, warm packs, and elevation.  
The examiner stated that the veteran's description of his 
current symptoms "fits that of a superficial phlebitis in 
the greater saphenous area on the medial aspect of the left 
calf."  Examination of the calf revealed no evidence of 
active superficial phlebitis and no evidence of deep vein 
thrombosis.  The examiner opined that: 

Concerning the matter of the chronicity 
of his recurrent phlebitis, a review of 
the records within the C-file did not 
show objective documentation of recurrent 
treatment for this condition.  The 
present recurrent symptoms, by history of 
the veteran, would be that of recurrent 
superficial phlebitis within the greater 
saphenous area of the lower left 
extremity.  The documentation of injury 
while in the service would have been more 
supportive of injury to the deep venous 
system, which subsequently resolved, and 
without documentation of reoccurrence 
while in the service or postservice.  
Therefore, it would be impossible for the 
present examiner to state whether his 
present recurrent superficial phlebitis 
by history, relates back to the point of 
injury while in the service since the 
pathology was in the deep venous system 
at that time.

A May 2002 VA ultrasound examination of the left lower 
extremity was normal, and presence of deep venous thrombosis 
was not suspected.

In light of the foregoing record, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim for service connection for 
thrombophlebitis of the left leg.  The preponderance of the 
evidence is against this claim because there is no medical 
evidence indicating that his reported post-service left leg 
pain and swelling are related to service, including his one 
instance of thrombophlebitis in service.  The February 2001 
VA examination report, the only medical evidence that 
addresses this question, provides a negative nexus or linkage 
opinion.  The only evidence of such a relationship consists 
of the veteran's statements, and, as previously discussed, he 
is not competent to provide such an opinion.  

In addition, the claim fails because the evidence does not 
show that the veteran currently has thrombophlebitis of the 
left leg.  Without evidence showing that a disability is 
present, service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).












ORDER

An increased 10 percent rating for a right testicle 
spermatocele, status post right epididymectomy is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for degenerative joint disease of the left 
knee is granted.

Service connection for thrombophlebitis of the left leg is 
denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



